Citation Nr: 1231839	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to May 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO in June 2010.  A transcript of that hearing has been associated with the claims file.

In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), entitlement to a TDIU has been included as an issue on appeal, as it is part and parcel of the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's left ankle disability more closely approximates marked limitation of motion or limitation of function, due to such symptoms as pain and stiffness. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 20 percent rating, but no higher, for the Veteran's service-connected left ankle disability have been met.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

The notice requirements of the Veterans Claims Assistance Act (VCAA) apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by letters sent to the Veteran in April 2006 and June 2008.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The June 2008 letter also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disability.  Although the June 2008 notice letter was provided after the initial adjudication of his claim in August 2006, the Veteran's claim was readjudicated in a July 2008 supplemental statement of the case.  Nothing more is required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. app. 128 (1998).  None is found by the Board.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records with the claims file.  No outstanding evidence, to include the records from any post-service treatment, has been identified.

The Veteran was also afforded VA examinations with respect to his claim in April 2006 and November 2007.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left ankle disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since the most recent November 2007 VA examination.  Moreover, the Veteran essentially denied any worsening of his disability during the June 2010 Board hearing.  The Board finds that the VA examination reports are adequate for rating purposes and the records satisfy 38 C.F.R. § 3.326 (2011).

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in June 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2010 hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the severity of the Veteran's left ankle disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background and Legal Analysis 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran maintains that his service-connected left ankle disability is more severe than what is represented by the currently assigned 10 percent rating.  He reports that he has decreased left ankle range of motion and experiences pain, stiffness, and skin discoloration after periods of prolonged use.  The Veteran specifically contends that a 40 percent rating is warranted due to the severity of his disability.  

Throughout the pendency of the appeal, the Veteran's left ankle disability has been rated under Diagnostic Code 5010, which pertains to traumatic arthritis.  Under this diagnostic code, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5270 and 5271 provide the rating criteria for ankle disabilities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle.  A 20 percent evaluation is for marked limitation of ankle motion.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

The Board has considered the potential application of other related diagnostic codes.  In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.

Normal range of motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

By way of brief history, the RO granted service connection for residuals of a left ankle injury in an October 1958 rating decision and assigned an initial 10 percent disability evaluation.

In a September 1963 rating decision, based on the findings from a routine physical examination, the RO reduced the disability rating for the Veteran's left ankle disability to a noncompensable rating.

In January 2006, the Veteran filed his current claim for an increased disability for his service-connected left ankle disability.

During an April 2006 VA orthopedic examination, the Veteran reported experiencing stiffness and swelling in his left ankle ever since an in-service injury.  He denied receiving any treatment for his disability or the use of any medication to treat his symptomatology.  The Veteran indicated that he used a cane in the past, but denied the present use of any assistive devices.  He also reported experiencing left ankle instability, without episodes of locking.

Objectively, the Veteran walked with a normal gait.  Heel and toe gait was normal and without difficulty.  The examination was negative for evidence of any vascular or skin changes, effusion, edema, or deformity of the left ankle.  The examiner measured the Veteran's left ankle range of motion with the use of a goniometer.  The Veteran demonstrated left ankle dorsiflexion to 20 degrees and plantar flexion to 18 degrees.  The examiner noted that there was little effort and some guarding during passive and active range of motion.  The Veteran complained of stiffness throughout the examination, but there were no reports of true pain.  Examination of the Veteran's shoes did not reveal any excessive wear.  The associated X-ray examination revealed osteoarthritis of the ankle.  The Veteran was unable to equate how far he could walk or how long he could sit or stand.  He reported that he had just learned to deal with his symptomatology.  

Following the examination, the VA examiner rendered a diagnosis of traumatic arthritis of the bilateral ankles.  He determined that there would be an additional loss of motion of 10 to 15 degrees in the Veteran's left ankle due to pain with repetitive use, and flare ups, usually aggravated by inclines, uneven ground, stairs, ladders, and prolonged walking or standing.  

The Veteran underwent a second VA orthopedic examination in November 2007 to determine the severity of his left ankle disability.  The associated examination report reflects that the examiner reviewed the claims file.  The Veteran reported his symptoms to include pain, soreness, stiffness, and swelling of his ankle on a daily basis.  He described experiencing pain in his feet and ankles when he first woke up in the morning, and that his pain became progressively worse during the day.  The Veteran stated that he also experienced swelling with prolonged standing.  He treated his symptoms with rest.  He denied experiencing any mechanical locking, clicking, or popping of the ankle joint, and he did not use any canes, crutches, braces, assistive devices, special shoes, or orthotics.  The Veteran described the day of the examination as a "good day" for his feet, and denied having any swelling.  However, he stated that he usually experienced swelling by the end of the day.  

During the examination, the Veteran said that he retired in 2002 from his employment as a heavy mechanic and welder, work that required him to stand for long periods of time.  He stated that he had changed his life style and that he did not weight bear on his ankle for very long.  The Veteran stated that he could only walk short distances for approximately fifteen minutes.    

The objective examination revealed no acute distress with standing and sitting.  The Veteran could rise up on his toes and rock back on his heels.  There was no misalignment of the left Achilles tendon.  The examiner noted mild puffiness around the medial side of the left ankle joint over the deltoid region.  Tenderness to palpation occurred over the medial and lateral malleolus and inferior to this area.  The anterior mortise was tender, but there was no evidence of gross instability to talar tilt or anterior drawer.  The Veteran demonstrated left ankle dorsiflexion to 15 degrees.  He demonstrated left ankle plantar flexion to 40 degrees.  His range of motion was equal and bilateral following three repetitions of all ranges of motion.  There was no pain with range of motion testing, other than terminal dorsiflexion.  The Veteran did not have pain with manipulation of the ankle or foot.  The examination was negative for evidence of instability.  Strength was reported as 5 out of 5 to dorsiflexion, plantar flexion, inversion, and eversion.  

The Veteran was diagnosed with a chronic left ankle sprain with limited motion and no gross degenerative changes on X-ray.  According to the examiner, it was reasonable to believe that the Veteran would lose between 10 and 15 degrees of his range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  The examiner also opined that the Veteran would have problems doing any physically laborious jobs, let alone being a heavy mechanic and welder and standing for prolonged periods.  He noted that the Veteran was retired and that he tolerated his home life and was able to doing light repairs around his home without difficulty.  The examiner concluded that the Veteran's home life was unchanged but indicated that the Veteran would not be able to perform his old job.  He determined, however, that the Veteran was not precluded from performing sedentary employment.

Based on a thorough review of the evidence of record, and giving the Veteran all benefit of the doubt, the Board finds that a 20 percent rating is warranted for his left ankle disability based on the criteria for a limitation of motion under Diagnostic Code 5271.  

Initially, the Board recognizes that the Veteran's left ankle disability is currently evaluated under Diagnostic Code 5010 for traumatic arthritis.  As previously noted, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. at 538; Pernorio v. Derwinski, 2 Vet. App. at 629.  In the present case, the Board observes that the Veteran does have osteoarthritis of the left ankle, as demonstrated by the April 2006 X-ray examination.  However, the Diagnostic Codes 5010 and 5003 essentially provide that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Here, the objective evidence of record reveals that the Veteran has limited left ankle range of motion to a compensable degree under Diagnostic Code 5271.  Moreover, a rating under this diagnostic code would produce a more favorable result to the Veteran.  Therefore, the Board has determined that the symptomatology of the Veteran's service-connected left ankle disability is more appropriately evaluated under Diagnostic Code 5271, limited motion of the ankle.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  As the Veteran was fully informed by the RO of the various diagnostic codes that may be applied in rating his ankle disability, the Board finds no prejudice to him in effecting this change to his rating evaluation.

Applying the criteria under Diagnostic Code 5271, the preponderance of the evidence shows that the Veteran's service-connected left ankle condition more closely approximates marked limitation of motion.  As revealed during the April 2006 and November 2007 VA examinations, the Veteran demonstrated reduced left ankle dorsiflexion and plantar flexion.  The Board recognizes that there is objective evidence of his left ankle dorsiflexion to at least 20 degrees (essentially normal) as noted by the April 2006 VA examiner, and to 15 degrees during the November 2007 VA examination, and his plantar flexion to 40 degrees (a loss of only 5 degrees) in November 2007.  However, the Board must also consider the effects of functional loss due to pain and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  It is necessary that the complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  

Here, the Board finds it significant that both the 2006 and 2007 VA examiners found that the Veteran would be expected to have an additional loss of 10 to 15 degrees of his left ankle range of motion with repetitive use due to such factors as pain.  Moreover, the November 2007 VA examiner reported that the Veteran would have problems performing any laborious activities or standing for prolonged periods.  Considering the Veteran's left ankle tenderness, pain and stiffness that have also been shown on VA examination, his reported symptomatology, and giving the Veteran the benefit of all reasonable doubt, the Board finds that a 20 percent evaluation is warranted under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271. 

However, a rating in excess of 20 percent is not warranted.  As explained above, a 20 percent rating is the maximum provided under Diagnostic Code 5271.  Thus, the Veteran may not receive a higher rating under this diagnostic code.  While higher ratings are warranted under Diagnostic Code 5270 for ankylosis of the ankle, there is no objective evidence that the Veteran's left ankle is ankloysed.  Indeed, the April 2006 and November 2007 VA examinations were both negative for evidence of ankylosis.  The Veteran has demonstrated some left ankle range of motion throughout the period of appeal.  As such, Diagnostic Code 5270 is not applicable in this case.  Additionally, the Board notes that although inapplicable in this case, Diagnostic Codes 5272 (subastragalar or tarsal joint ankylosis), 5273 (os calcis or astragalus, malunion) do not provide for a disability rating higher than 20 percent. Diagnostic Code 5010, via Diagnostic Code 5003, does not apply since rating on the basis of limitation of motion under Diagnostic Code 5271 has resulted in a compensable evaluation.  Thus, a disability rating in excess of 20 percent is not warranted under the other diagnostic codes relevant to ankle disabilities.

The Board has also considered the Veteran's statements that a 40 percent rating is warranted for his service-connected left ankle disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability relating to a left ankle disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination reports) directly address the criteria under which his disability is evaluated.

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In sum, resolving all doubt in the Veteran's favor, a 20 percent disability rating, but no greater, is warranted for his service-connected left ankle disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability ratings in excess of the rating assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  


ORDER

A 20 percent disability rating, but no higher, is granted for the Veteran's service-connected left ankle disability, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  The Veteran testified that he was retired and told the November 2007 examiner he retired in 2002 at age 65 after working as a heavy mechanic and welder that required standing for long periods and caused ankle swelling.  The November 2007 VA examiner opined that the Veteran would have great difficulty performing any physically laborious employment due to his service-connected left ankle disability.  The November 2007 VA examiner also opined that the Veteran would not be precluded from sedentary employment, in light of the Veteran's previous work history as a heavy mechanic and welder, the Board finds that the VA examiner's opinion has, at the very least, raised the issue of whether he is entitled to TDIU benefits.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Provide the Veteran with a formal claim for a TDIU (VA Form 21-8940) and request that he return the completed form including an employment history since 2005.  

3.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities.  If the decision with respect to the claim is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


